Title: Abigail Adams to John Quincy Adams, 15 May 1800
From: Adams, Abigail
To: Adams, John Quincy


				
					
						May 15 1800
					
				
				We are still without Letters from You. the Secretary of State received one dated in December; but no private Letter has reached any

of your Family of a later Date than early in Nov’br, now six Months. I have noticed by the last English papers that many Mails were due from Hamburgh. I fear that Letters from You have been intercepted, or stoped.
				I have written to You a Number of times since I came to this city. my next will probably be from Your own native Town, whither I go the next week, taking a final adieu of this place as a residence. The P   t will go to the city of Washington immediatly upon the rising of Congress— the Changes which have taken place in the public offices require that he should See the newly appointed Secretaries fixed in the federal city— in future Your Letters must be addresst, to John Marshall Esqr secretary of state Aron Dexter, secretary of war— I could were it prudent, say many things to You which would Satisfy You of the why, and the wherefore— Your own mind will Suggest to You Some— a Critical period is approaching, in which it is not improbable there will be a Change in the chief Majestracy. should it be so the concequences may prove of a very Serious nature to our Country—for tho I am far from considering the candidate as a person Enimical to the established Government and constitution of the Country, he would not be permitted to act his own judgement but would be born down with the Opinions of others who are as Wild and Mad as the Democrats of France have been; it will require cool dispassionate Heads, as well as honest Hearts: (the latter has never been doubted to be fully possesst by the late Secretaries) to conduct the affairs of the Nation— You will be Surprized to find how nearly equaly divided the votes of Your native state have been between Mr strong, & Gerry. 40 thousand votes have been returnd for Govenour at this Election, which is Seven thousand more than were ever before given at any former Election— mr strong is Elected by a small Majority. the Antis new very well that one of their own stamp could not be carried. they therefore put up mr Gerry to divide the federal interest which they have pretty affectually done. Many causes contributed towards mr Gerrys Success— he lives in the Neighbourhood of Boston. Mr strong will reside there only during the sitting of the Legislature. Mr Strong was not so generally known— the former services of Mr Gerry, and the confidence reposed in him by the President in sending him upon the embassy to France all conspired to gain him votes—added to the general wish for Peace upon honorable terms— the antis intended to answer an other purpose by it, namely that it should be considered by this State and Virgina as approving of their measures. the use made of

mr Gerrys Election, if it had succeeded, would have been much more pernicious out of the state than in it— there has been a great Effort made in Newyork to get in antifederal Men for their assembly and senate, with the double purpose of turning out Gov’r Jay, by their influence, and for choosing such Electors as would determine the vote for mr Jefferson at the approaching Election. these people at the Head of whom was Burr, laid their plan with much more skill than their opponents. they placed upon their list Govr Clinton, the Hero of saratogo osgood and Brocks Livingstone. the first of these, having been very many Years Gov’r must be supposed to retain much influence still; the 2d they considerd as an old soldier who had been used ill, the other as a Man who had filld several offices with reputation, the name of the other latter had weight—and influence— the federalists had taken a list whom they might have easily carried—but truly they would not Serve; this greatly disconcerted them, and they were obliged to have recourse to the Mechanicks for candidates—Men of no note, Men wholy unfit for the purpose. only two Names of any respectability graced their list—and those were quite Young men— the Election of the antifeds was as might be supposed carried. the wonder is, that it was not by a more powerfull Majority the returns however of the state at large is said to be federal—
				we shall become Sick of our popular Elections, after a few years more experience. we find that it is impossible to keep them free from cabal, intrigue, and bribery. it has been Said, with how much truth I know not, that fifty thousand dollors were expended upon this very Nyork Election— their Leader declared that he had done no other buisness for Six weeks, than arrange his troops—
				He is now here in this city upon a Similar buisness— Mr King has written the secretary of state, that our Envoys arrived in Paris the 4th of March and that the Brother of Buonaparty was nominated with an other minister, to treat with them— there is not any dispatches from them—
				Tell Louissa that her Father is appointed Supervisor of the Stamp office, the sallery 2000 dollors pr an— Her Mamma & Brother past a Month with me. I was much gratified by the Visit. heretofore our acquaintance had been only of a transient kind— it was now recommenced with very different feelings upon my part. I have conjectured that your Louissa is like her Mother. I hope she is, for I found her Mamma, sensible discreet prudent, lively, sedate, judicious impressive elegant, all that can constitute a fine woman, and I feel

My Heart drawn with stronger ties towards My Daughter ever since I became familiar with her Mother—
				Your Brother left us this week to make a circuit. he will not return untill I am gone— Your Father is So occupied at this time that he can only by me send his Love to You Your sister was well this week—
				By mr Treat of Boston I send you a Number of papers and pamphlets and am Your truly / affectionate / &c &c
				Mr Welchs family were all well last week
			